Citation Nr: 0203987	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  00-06 315	)	DATE
	)
	)           

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
Supp. 2001) for a hole in the left retina following cataract 
surgery.


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse and daughter


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1939 to 
September 1945.  

This appeal arises from a September 1999 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO), which denied 
compensation under 38 U.S.C.A. § 1151 for a hole in the left 
retina as a result of cataract surgery.  The veteran appealed 
this decision.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  This law introduced several fundamental changes into 
the VA adjudication process.  In particular, this legislation 
eliminated the requirement that a claimant must present a 
well-grounded claim before the duty to assist is invoked.  
According to the September 1999 rating decision, and the 
January 2000 statement of the case, the RO found the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
was not well grounded.  As the new procedures set forth in 
the VCAA could not have been followed by the RO during the 
pendency of this appeal, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order. Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

In this regard, under 38 U.S.C. § 5103A (West Supp. 2001), 
the RO must obtain all pertinent evidence regarding the 
veteran's claim prior to a determination on its merits.  If 
this information cannot be obtained, then VA must first 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  Efforts to secure pertinent records in the possession 
of the U. S. Government must continue until the RO is 
reasonably certain these records do not exist or further 
efforts would be futile.  Only after such a determination and 
notification to the claimant can VA then proceed to a 
determination on the merits of the claim.  

The Board notes further that the last supplemental statement 
of the case was issued in March 2000.  Since then, additional 
medical evidence has been received from Philip Kingsray, 
M.D., Russell Crain, M.D., and Glenn Butt, III, M.D., 
however, a new supplemental statement of the case has yet to 
be promulgated.  Accordingly, in order to comply with the 
provisions of 38 C.F.R. § 19.31 (2001) and the recently 
published amendments to that regulation, see 67 Fed.Reg. 3099 
(2002), further development is in order.

In remanding this case, the Board takes this opportunity to 
notify the veteran that at this time there is no competent 
medical evidence supporting his claim.  While the Board does 
not doubt or question the appellant's credibility, as a lay 
person untrained in the field of medicine both the veteran 
and his witnesses are not competent to offer an opinion on 
the question whether there was VA carelessness, negligence, 
lack of proper skill, error in judgment or an unforeseen 
event during the course of his December 1998 cataract 
procedure.  Thus, the Board takes this opportunity to notify 
the veteran that he should try to secure competent evidence 
in support of his claim.

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should provide the veteran 
with notice of the change in law enacted 
by the VCAA.  This should include 
notification that (a) identifies the 
specific records VA was able or unable to 
obtain; (b) briefly explain the efforts 
that VA made to obtain those records; and 
(c) describe any further action to be 
taken by VA with respect to the claim.  
The appellant must then be given an 
opportunity to identify any additional 
records which he believes are pertinent 
to his case.

2.  Thereafter, the RO should review on 
the merits the appellant's claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for a hole in the left 
retina as a result of cataract surgery.  
If the benefit sought on appeal remains 
denied, the appellant must be furnished a 
supplemental statement of the case 
(SSOC).  This SSOC must specifically 
inform the appellant of the information, 
lay evidence, or medical evidence 
necessary to substantiate his claims.  
See 38 U.S.C.A. § 5103A.  The appellant 
should then be given the opportunity to 
respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


